Name: 2009/127/EC: Council Decision of 18 December 2008 concerning the signature, on behalf of the European Community, of the Cooperation Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other part, to combat fraud and any other illegal activity to the detriment of their financial interests
 Type: Decision
 Subject Matter: European Union law;  international affairs;  cooperation policy;  criminal law;  Europe;  executive power and public service
 Date Published: 2009-02-17

 17.2.2009 EN Official Journal of the European Union L 46/6 COUNCIL DECISION of 18 December 2008 concerning the signature, on behalf of the European Community, of the Cooperation Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other part, to combat fraud and any other illegal activity to the detriment of their financial interests (2009/127/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 280 in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) On 14 December 2000, the Council authorised the Commission to negotiate with the Swiss Confederation an Agreement to combat fraud and any other illegal activity to the detriment of the financial interests of the Community and its Member States, including value added tax and excise duties. (2) In accordance with the Council Decision of 26 October 2004 concerning the signature, on behalf of the European Community, of the Cooperation Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other part, to combat fraud and any other illegal activity to the detriment of their financial interests, and subject to its conclusion at a later date, the Agreement was signed on behalf of the European Community on 26 October 2004. (3) The Agreement establishes a Joint Committee with decision-making powers in certain areas and it is thus necessary to specify who represents the Community within this Committee. (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other part, to combat fraud and any other illegal activity to the detriment of their financial interests (hereinafter the Agreement) and the accompanying Final Act are hereby approved on behalf of the Community. The text of the Agreement and the Final Act are attached to this Decision (2). Article 2 In respect of matters falling within its competence, the Community shall be represented on the Joint Committee set up under Article 39 of the Agreement by the Commission. The position to be taken by the Community in the course of the implementation of the Agreement as regards decisions or recommendations of the Joint Committee shall be laid down by the Council, acting by qualified majority, on a proposal from the Commission. The Council shall act unanimously when the position covers a field for which unanimity is required for the adoption of internal rules. Article 3 The President of the Council shall, on behalf of the European Community, give the notification provided for in Article 44(2) of the Agreement (3). The President of the Council shall notify a declaration of the European Community according to which, until the entry into force of the Agreement, the Community shall consider itself bound by the Agreement, within the limits of its competence, in its relations with any other Contracting Party having made the same declaration, in accordance with Article 44(3) of the Agreement (4). Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) OJ C 304 E, 1.12.2005, p. 106. (2) See page 8 of this Official Journal. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. (4) The date of application of the Agreement between the Community and Switzerland, by virtue of Article 44(3) of the Agreement, will be published in the Official Journal of the European Union by the General Secretariat of the Council. FINAL ACT The plenipotentiaries of THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, THE EUROPEAN COMMUNITY, of the one part, and of THE SWISS CONFEDERATION, of the other part, meeting on 26 October 2004 for the signature of the Cooperation Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other part, to combat fraud and any other illegal activity to the detriment of their financial interests, have adopted the joint declarations listed below and attached to this Final Act: 1. Joint declaration on money laundering; 2. Joint declaration on cooperation by the Swiss Confederation with Eurojust and, if possible, with the European Judicial Network. The plenipotentiaries of the European Union and of its Member States and the plenipotentiaries of the Swiss Confederation have furthermore adopted the Agreed Minute of the negotiations attached to this Final Act. The Agreed Minute is binding. Hecho en Luxemburgo, el veintiseis de octubre del dos mil cuatro. V Lucemburku dne dvacÃ ¡tÃ ©ho Ã ¡estÃ ©ho Ã Ã ­jna dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Luxembourg den seksogtyvende oktober to tusind og fire. Geschehen zu Luxemburg am sechsundzwanzigsten Oktober zweitausendundvier. Kahe tuhande neljanda aasta oktoobrikuu kahekÃ ¼mne kuuendal pÃ ¤eval Luxembourgis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã o Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã ­Ã ¾Ã ¹ Ã Ã ºÃ Ã Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Luxembourg on the twenty sixth day of October in the year two thousand and four. Fait Ã Luxembourg, le vingt six octobre deux mille quatre. Fatto a Lussemburgo, addÃ ¬ ventisei ottobre duemilaquattro. LuksemburgÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada divdesmit sestajÃ  oktobrÃ «. Priimta du tÃ ©kstanÃ iai ketvirtÃ ³ metÃ ³ spalio dvideÃ ¡imt Ã ¡eÃ ¡tÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kettÃ ezer negyedik Ã ©v oktÃ ³ber huszonhatodik napjÃ ¡n. MagÃ §mul fil-Lussemburgu fis-sitta u gÃ §oxrin jum ta' Ottubru tas-sena elfejn u erbgÃ §a. Gedaan te Luxemburg, de zesentwintigste oktober tweeduizendvier. SporzÃ dzono w Luksemburgu, dnia dwudziestego szÃ ³stego paÃ ºdziernika roku dwutysiÃcznego czwartego. Feito no Luxemburgo, em vinte e seis de Outubro de dois mil e quatro. V Luxemburgu dvadsiateho Ã ¡iesteho oktÃ ³bra dvetisÃ ­cÃ ¡tyri. V Luxembourgu, dne Ã ¡estindvajsetega oktobra leta dva tisoÃ  Ã ¡tiri. Tehty Luxemburgissa kahdentenakymmenentenÃ ¤kuudentena pÃ ¤ivÃ ¤nÃ ¤ lokakuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Luxemburg den tjugosjÃ ¤tte oktober tjugohundrafyra. Pour le Royaume de Belgique Voor het Koninkrijk BelgiÃ « FÃ ¼r das KÃ ¶nigreich Belgien Cette signature engage Ã ©galerment la CommunautÃ © franÃ §aise, la CommunautÃ © flamande, la CommunautÃ © germanophone, la RÃ ©gion wallonne, la RÃ ©gion flamande et la RÃ ©gion de Bruxelles-Capitale. Deze handtekening verbindt eveneens de Vlaamse Gemeenschap, de Franse Gemeenschap, de Duitstalige Gemeenschap, het Vlaamse Gewest, het Waalse Gewest en het Brussels Hoofdstedelijk Gewest. Diese Unterschrift bindet zugleich die Deutschsprachige Gemeinschaft, die FlÃ ¤mische Gemeinschaft, die FranzÃ ¶sische Gemeinschaft, die Wallonische Region, die FlÃ ¤mische Region und die Region BrÃ ¼ssel-Hauptstadt. Za Ã eskou republiku PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Eesti Vabariigi nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la RÃ ©publique franÃ §aise Thar cheann Na hÃ ireann For Ireland Per la Repubblica italiana Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Latvijas Republikas vÃ rdÃ  Lietuvos Respublikos vardu Pour le Grand-DuchÃ © de Luxembourg A Magyar KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika ta' Malta Voor het Koninkrijk der Nederlanden FÃ ¼r die Republik Ã sterreich W imieniu Rzeczypospolitej Polskiej Pela RepÃ ºblica Portuguesa Za Republiko Slovenijo Za SlovinskÃ º republiku Suomen tasavallan puolesta FÃ ¶r Republiken Finland FÃ ¶r Konungariket Sverige For the United Kingdom of Great Britain and Northern Ireland Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar FÃ ¼r die Schweizerische Eidgenossenschaft Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera JOINT DECLARATION ON MONEY LAUNDERING The Contracting Parties hereby agree that Article 2(3) of the Agreement on cooperation in combating money laundering shall include as precursor offences those which constitute tax fraud or professional smuggling under Swiss law. Information received in response to a request concerning laundering may be used in proceedings for laundering, save in proceedings against Swiss persons if all the acts relevant to the offence were committed in Switzerland only. JOINT DECLARATION ON COOPERATION BY THE SWISS CONFEDERATION WITH EUROJUST AND, IF POSSIBLE, WITH THE EUROPEAN JUDICIAL NETWORK The Contracting Parties take note of the Swiss Confederations wish to study the possibility of cooperating in the work of Eurojust and, if possible, the European Judicial Network. AGREED MINUTE OF THE NEGOTIATIONS ON THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND ITS MEMBER STATES, OF THE ONE PART, AND THE SWISS CONFEDERATION, OF THE OTHER PART, TO COMBAT FRAUD AND ANY OTHER ILLEGAL ACTIVITY TO THE DETRIMENT OF THEIR FINANCIAL INTERESTS The Contracting Parties have agreed as follows: Ad Article 2(1)(a) The expression fraud and any other illegal activity extends to smuggling, corruption and laundering of the proceeds of the activities covered by this Agreement, subject to Article 2(3). The expression trade in goods contrary to customs and agricultural legislation is to be understood independently of the passage (departure, destination or transit) or otherwise of the goods through the territory of the other Contracting Party. The expression trade contrary to tax legislation applicable to value added tax, special taxes on consumption and excise duties is to be understood independently of the passage (departure, destination or transit) or otherwise of the goods or services through the territory of the other Contracting Party. Ad Article 15(2) The term investigation means includes the questioning of persons, the searching of premises and means of transport, the copying of documents, the requesting of information and the seizure of objects, documents and items of value. Ad second subparagraph of Article 16(2) This subparagraph also means that those present may in particular be authorised to put questions and propose measures of investigation. Ad Article 25(2) The concept of multilateral Agreements between the Contracting Parties includes in particular, as of its entry into force, the Agreement between the European Union, the European Community and the Swiss Confederation concerning the latters association with the implementation, application and development of the Schengen acquis. Ad Article 35(1) Request for mutual legal assistance also means the transmission of information and evidence to the authority of the requesting Contracting Party. Ad Article 43 The European Commission will, at the latest at the date of signature of this Agreement, send an indicative list of the territories to which this Agreement applies.